Citation Nr: 1326602	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-23 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an aortic aneurysm. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 2005 to August 2006, with service in Afghanistan, for which he was awarded the Army Commendation Medal and the Combat Infantryman Badge.  He had subsequent service with the Army National Guard, including verified periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs.  The Veteran requested a videoconference hearing at a local RO.  A hearing was scheduled for July 24, 2012; however, due the pendency of a Physical Evaluation Board action, the Veteran requested that it be rescheduled.  The hearing was rescheduled for July 15, 2013; the Veteran did not appear for the hearing and did not request that it be rescheduled.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After preliminary review of the claims file, the Board finds that the case is not yet ready for appellate review. 

Specifically, the Board notes that a March 2013 rating decision deferred the adjudication of the claim for service connection for an aortic aneurysm pending additional development.  It appears that the RO was or is in the process of obtaining a medical opinion.  

The Board also notes that the Veteran submitted a letter to the Board in August 2013 together with a number of documents.  To the extent that any of these documents are new, preliminary review by the RO is in order. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should complete the development referenced in the March 2013 rating decision, to include obtaining a medical opinion on the issue of service connection for an aortic aneurysm.  

2.  After completing such development, the RO should review the expanded record (to include the new medical opinion as well as the documentation which the Veteran submitted to the Board in August 2013.  

3.  The RO should then determine whether service connection may be granted.  If the determination is adverse to the Veteran, then the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


